Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 12, 2015

                                       No. 04-15-00630-CR

                                       Troy Stanley STAIR,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-0709-CR-B
                          The Honorable William Old, Judge Presiding


                                          ORDER

        The reporter’s record was due October 23, 2015. On October 26, 2015, the court reporter
responsible for preparing the reporter’s record for this appeal filed a notification of late record,
stating that the reporter’s record has not been filed because appellant has failed to request the
record in writing.

        It is therefore ORDERED that appellant provide written proof to this court on or before
November 23, 2015 that the appellant has requested the court reporter to prepare the reporter’s
record, which request must designate the portions of the proceedings and the exhibits to be
included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than ten
days after the date appellant’s written proof is filed with this court.

        The clerk of this court is ordered to serve a copy of this order on all counsel, the district
clerk, and the court reporter.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court